DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the informal nature of the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “reservoir is in fluid communication with a windshield fluid tank such that a solution of ammonium hydroxide reduced in ammonia concentration can be purged from the reservoir” in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
 	Claims 3 and 8 are objected to because of the following informalities:
In claims 3 and 5, the expression “either … or…” and “can be” are unclear and should be changed.  Appropriate correction is required.
	-In claim 8, line 3, “CHA, AEI, AFX, ERI, KFI, LEV” should be described in details.  Appropriate correction is required.
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3-4, 6, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ettireddy et al. (Ettireddy) (Patent/Publish Number 9,702,291). 
	Regarding claims 1 and 11-12, Ettireddy discloses an emission control system (14, 10) for treatment of an exhaust gas stream (12), comprising: an SCR catalyst unit (26) in fluid communication with an exhaust gas stream (e.g. See Figure 1; col. 6, lines 5-40); and an ammonia generation system (18, 20, 22) adapted to provide ammonia for injection into the exhaust gas stream (e.g. See col. 6, lines 5-40) and comprising a reservoir (18, 118, 218; 22, 122, 222) containing ammonium hydroxide and an ammonia injector (24) (See Col. 6, lines 40-45, The reactor system 20 may receive reductant (e.g., a liquid comprising urea) from the reductant tank 18 and output a gas comprising ammonia (as well as gaseous carbon dioxide, carbon monoxide, hydrogen, etc.) through an outlet 36. The outlet 36 is fluidly coupled to a first conduit 38 and to an inlet 40 of the storage tank 22.), wherein the reservoir is in fluid communication with the ammonia injector (24) and the ammonia injector is in fluid communication with the exhaust gas stream upstream of the SCR catalyst unit (26) (See Col. 6, lines 40-50, The first conduit 38 is fluidly coupled to the injector 24 so that at least a portion of the gas comprising ammonia output from the reactor system 20 can be injected into the stream of exhaust gas upstream of the SCR catalyst 26 in the exhaust pipe 12. Another portion of the gas output from the reactor system 20 can be flow into the storage tank 22 through the inlet 40. The storage tank 22 may store a volume of gas comprising ammonia that can be supplied to the injector 24 via a second conduit 42 when desired.) (e.g. See col. 6, lines 5-68; col. 7, lines 1-60).
Regarding claims 3, 13, Ettireddy further discloses wherein the ammonia generation system further comprises a gaseous ammonia storage tank (22, 122, 222) (e.g. See col. 6, lines 52-67; col. 7, lines 1-15), a conduit (Figures 1-2) connecting the gaseous ammonia storage tank (22, 122, 222)  and the reservoir (18, 118, 218), and a heater (48, 148, 248) positioned to heat ammonia hydroxide within either the reservoir or the conduit in order to produce gaseous ammonia, wherein the gaseous ammonia storage tank is in fluid communication with the ammonia injector (e.g. See col. 7, lines 26-60).
Regarding claim 4, Ettireddy further discloses one or more controllers (46) adapted to monitor and control heating of the ammonium hydroxide to produce gaseous ammonia and to monitor and control the amount of ammonia injected into the exhaust gas stream by the ammonia injector (e.g. See col. 7, lines 45-67; col. 8, lines 1-30).
Regarding claims 6, 14, Ettireddy further discloses wherein the exhaust gas stream is produced by a diesel engine (e.g. See col. 6, lines 20-26).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ettireddy et al. (Ettireddy) (Patent/Publish Number 9,702,291) in view of Dingle et al. (Dingle) (Patent Number US 2016/0138452).
	Regarding claim 2, Ettireddy discloses all the claimed limitation as discussed above except that the reservoir is a refillable reservoir having a refilling port.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the reservoir is a refillable reservoir having a refilling port of Ettireddy, as taught by Dingle for the purpose of refilling the reducing agent over the times; and suppling the reductant into the exhaust gas of an internal combustion engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ettireddy et al. (Ettireddy) (Patent/Publish Number 9,702,291) in view of Bull et al. (Bull) (Patent Number US 2016/0101412).
Regarding claims 7-9 and 15-17, Ettireddy discloses all the claimed limitation as discussed above except that the SCR catalyst unit comprises an SCR catalyst comprising a metal ion-exchanged molecular sieve or a mixed oxide catalyst having a silica-to-alumina ratio (SAR) of about 5 to about 100 and having a framework type selected from the group consisting of CHA, AEI, AFX, ERI, KFI, LEV, and combinations thereof.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use SCR catalyst unit comprises an SCR catalyst comprising a metal ion-exchanged molecular sieve or a mixed oxide catalyst having a silica-to-alumina ratio (SAR) of about 5 to about 100 and having a framework type selected from the group consisting of CHA, AEI, AFX, ERI, KFI, LEV, and combinations thereof, of Ettireddy, as taught by Bull for the purpose of reducing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is lean, and releasing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is rich, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	De Cesare et al. (Pat. No. 2018/0258812), Deshpande et al. (Pat. No. 2016/0281566), Itoh et al. (Pat. No. 2016/0153335), Kawasaki et al. (Pub. No. 2011/0280768), Zitkovic et al. (Pub. No. 10640358), and Chemielewski et al. (Pat. No. 2010/0107615), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        March 13, 2021